DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/02/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 03/02/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 9,847,132)
	Regarding claim 1, Zheng discloses a resistive random-access memory (ReRAM) comprising a hybrid memory cell, wherein the hybrid memory cell comprises: 
	a left resistance-switching device M1 (see fig. 1A) comprising a first terminal  and a second terminal, 
	a right resistance-switching device M2 comprising a first terminal and a second terminal, wherein the first terminal of the right resistance-switching device M2 is connected to the first terminal of the left-resistive switching device M1 at an internal node G, and 
	a transistor T3 comprising a source terminal, a drain terminal, and a gate terminal, wherein the drain terminal of the transistor T3 is connected to the left resistance- switching device M1 and the right resistance-switching device M2 at the internal node G.

.

6.	Claims 1, 3, 5-9, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsumura et al. (US 2015/0357032)
	Regarding claim 1, Tatsumura discloses a resistive random-access memory (ReRAM) comprising a hybrid memory cell MC (see fig. 1), wherein the hybrid memory cell comprises: 
	a left resistance-switching device RS comprising a first terminal (connected to node Q) and a second terminal (connected to BL1), 
	a right resistance-switching device RS comprising a first terminal (connected to node Q) and a second terminal (connected to BL2, wherein the first terminal of the right resistance-switching device RS is connected to the first terminal of the left-resistive switching device RS at an internal node Q, and 
	a transistor ST comprising a source terminal, a drain terminal, and a gate terminal, wherein the drain terminal of the transistor ST is connected to the left resistance- switching device and the right resistance-switching device at the internal node Q.

	
	Regarding claim 3, Tatsumura discloses the ReRAM according to claim 1, wherein the left resistance-switching device RS and the right-resistive switching device 

	Regarding claim 5, Tatsumura discloses the ReRAM according to claim 1, wherein a logic level of the hybrid memory cell is based on a ratio of resistances of the right resistance-switching device and the left resistance-switching device.  See para. 0042, 0095, 0120.

	Regarding claim 6, Tatsumura discloses the ReRAM according to claim 1, further comprising: peripheral circuitry 11-13 coupled to the hybrid memory cell MC, the peripheral circuitry configured to program and/or determine a logic level of the hybrid memory cell.  See paras. 0042, 0095

	Regarding claim 7, Tatsumura discloses the ReRAM according to claim 6, wherein the peripheral circuitry is configured to determine the logic level by: 
	applying a read voltage between the second terminal of the left resistance- switching device and the second terminal of the right resistance-switching device; 
	applying a voltage bias at the gate terminal of the transistor; and sensing voltage at the internal node via the source of the transistor.  See paras. 0042, 0051-0062, 0095.

	Regarding claim 8, Tatsumura discloses the ReRAM according to claim 6, wherein the peripheral circuitry 11-13 is configured to program the logic level by: applying a write voltage between the second terminal of the left resistance- switching 

	Regarding claim 9, Tatsumura discloses the ReRAM according to claim 6, wherein the peripheral circuitry 11-13 is configured to program the logic level by:
	applying a write voltage between the second terminal of the left resistance- switching device and the second terminal of the right resistance-switching device; and 
	applying a voltage bias at the gate of the transistor.  See paras. 0042, 0051-0062, 0095, 0125.

	Regarding claim 12, Tatsumura discloses the ReRAM according to claim 1, wherein the transistor is a p-type transistor or an n-type transistor.  See para. 0056.

	Regarding claim 13, Tatsumura discloses a method for programming a hybrid memory cell of a resistive random-access memory (ReRAM), the method comprising: 
	applying a write voltage (Vd_prg, see paras. 0211-0213, 0223-0227, and figs. 021-0023) between a second terminal of a left resistance- switching device RS and a second terminal of a right resistance-switching device RS, wherein a first terminal of the left resistance-switching device is connected to a first terminal of the right resistance-switching device at an internal node Q; and 
	removing the write voltage after a predetermined time (the write voltage must be removed once the programming process is done); 


	Regarding claim 14, Tatsumura discloses the method according to claim 13, further comprising: 
	applying a first voltage bias at a gate of the transistor, wherein a drain of the transistor is connected to the internal node; and 
	removing the first voltage bias after a second predetermined time (the first voltage bias must be removed once the programming process is done).  
	See paras. 0211-0213, 0223-0227, and figs. 021-0023.

	Regarding claim 16, Tatsumura discloses a method for determining a logic level of a hybrid memory cell of a resistive random-access memory (ReRAM), the method comprising: 
	applying a read voltage (Vread, para. 0053) between a second terminal of a left resistance- switching device RS (see figs. 1, 4, 25) and a second terminal of a right resistance-switching device RS, wherein a first terminal of the left resistance-switching device is connected to a first terminal of the right resistance-switching device at an internal node;  29WO 2019/019920PCT/CN2018/095297 
	applying a voltage bias (Vpass, fig. 25) at a gate of a transistor ST11, wherein a drain of the transistor is connected to the internal node Q; and 
	sensing voltage at the internal node Q via a source of the transistor; 


	Regarding claim 17, Tatsumura disclose the method according to claim 16, further comprising: 
	comparing the sensed voltage to a threshold voltage (Vth_low, or Vth_high, see paras. 0052-0059); 
	determining that the logic level of the hybrid memory cell is logic '1' when the sensed voltage is greater than the threshold voltage; and 
	determining that the logic level of the hybrid memory cell is logic '0' when the sensed voltage is less than the threshold voltage (see paras. 0052-0053, 0057-0058).  

	Regarding claim 18, Tatsumura discloses the method according to claim 17, wherein the threshold voltage is the read voltage divided by 2.  See para. 0052.

	Regarding claim 19, Tatsumura discloses the method according to claim 16, wherein the logic level of the hybrid memory cell is based on a ratio of resistances of the right resistance-switching device and the left resistance-switching device.  See para. 0042.

Claim Rejections - 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumura et al. (US 2015/0357032)
	Regarding claims 4 and 20, Tatsumura discloses the ReRAM according to claim 1, comprising all claimed limitations, as discussed above.  
	Tatsumura does not particularly teach that wherein the transistor is a minimum sized transistor.  
	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or size of the claimed element, and a device having the claimed relative dimensions or size would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04).  It would have been obvious that a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  
It is to be expected that a change in shape, size, thickness, would be an unpatentable modification. 

Allowable Subject Matter


	Claims 10-11:	The ReRAM according to claim 6, wherein the peripheral circuitry comprises: 
	a word line driver coupled to the second terminal of the left resistance- switching device; 
	an enable line driver coupled to the gate terminal of the transistor; 
	a bit line driver coupled to the second terminal of the right resistance- switching device; and 
	a sense line driver coupled to the source terminal of the transistor.  

	Claim 15:
	The method according to claim 13, further comprising: 
	monitoring the internal node to determine an internal node voltage by applying a first voltage bias at a gate of the transistor; and 
	determining that the predetermined time is a time that the internal node voltage crosses half of the write voltage.  

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 16, 2022